Citation Nr: 1118310	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for vertigo, and/or a disability characterized by loss of balance.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right ankle disability.  Service treatment records indicate that in October 1971, he sustained a fall which resulted in hospitalization at a naval medical center.  There, he was diagnosed as having a nondisplaced fracture of the right distal ramus, and a sprained right ankle.  X-rays of the right ankle were, however, negative for fracture.  He was given bed rest for several weeks, and eventually he was released from the hospital in December 1971, to return to full duty.  Since service, he has reported recurrent pain of the right ankle.  A January 2010 private medical examination noted the Veteran's reports of longstanding pain and weakness of the right ankle, and diagnosed chronic right ankle pain.  

The Board notes that pain, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Nevertheless, the Veteran has a confirmed injury in service, a right ankle sprain following a fall, and is capable of providing competent testimony regarding observable symptomatology, such as ankle pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board thus finds the evidence sufficient to afford the Veteran a VA medical examination.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Although the Veteran was afforded a January 2009 VA orthopedic examination in response to his claim, that examination noted only in passing the Veteran's reported history of chronic right ankle pain, and was focused primarily on determining the appropriate disability rating for his service-connected right hip fracture.  Thus, this examination does not satisfy VA's duty to assist as it pertains to the right ankle claim before the Board.  

Next, the Veteran seeks service connection for vertigo, claimed as an inner ear balance disorder.  In its January 2009 denial, the RO found no evidence within the Veteran's service treatment records suggesting diagnosis of or treatment for vertigo, or any disability characterized by loss of balance.  In his subsequent VA Form 9, however, the Veteran alleged his balance issues were related to or symptoms of his service-connected hearing loss and tinnitus.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  As the Veteran has consistently reported vertigo allegedly resulting from an inner ear disorder, and has been granted service connection for both bilateral hearing loss and tinnitus, VA's duty to assist requires affording him a VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current right ankle disorder.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After fully examining the Veteran and reviewing his claims file, the examiner should state whether the Veteran has a current disability of the right ankle.  In addressing the question of a current right ankle disability, the examiner is asked to state whether a current diagnosis, as opposed to a reported symptom such as pain, is warranted.  If any current right ankle disability is identified, the examiner must state whether it is at least as likely as not that any such disability was incurred during military service, or within a year thereafter, to include as a result of an in-service right ankle injury.  The complete medical rationale for any opinion expressed should be provided.  

2.  Schedule the Veteran for a VA medical examination for the purpose of determining the etiology of any current vertigo or other disability characterized by loss of balance.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After reviewing the Veteran's medical history and physically examining him, the examiner should note whether a current diagnosis of vertigo or other disability characterized by loss of balance is warranted.  If so, the examiner should state whether it is at least as likely as not this disorder had its onset during active duty, or is due to or the result of a disease or injury incurred therein.  The examiner should also state whether it is as likely as not that any current vertigo or related disability is due to, the result of, or otherwise aggravated by his service-connected hearing loss and/or tinnitus.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  The complete medical rationale for any opinion expressed should be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

